Citation Nr: 1534633	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals from an October 2012 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  

By rating action dated in April 2015, service connection was granted for ischemic heart disease, evaluated as 10 percent disabling from May 2015.  In ensuing correspondence received in April 2015, the Veteran requests an earlier effective date for the commencement of the award.  By rating of May 2015, an earlier effective date was granted, for a 100 percent rating and the grant of service connection.  It is unclear whether this satisfies the appeal.  This matter is referred to the RO for further consideration.

The appellant was afforded a videoconference hearing at the RO in June 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  During the hearing, the appellant and his Representative effectively disagreed with the rating established for the grant of service connection for ischemic heart disease.  It was also asserted that the Veteran had not been paid the full amount of compensation for the months he was to get a 100 percent rating.  It is not clear from the electronic folders if authorization was undertaken following the May 2015 rating.  This matter is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On June 10, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the appeal for entitlement to service connection for PTSD was requested.

2.  The Veteran's military duties in service were consistent with noise exposure. 

3.  There is evidence of record that tinnitus is reasonably related to noise exposure consistent with the circumstances of the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for PTSD are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014)

2.  Resolving the benefit of the doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawal of Appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the instant case, during personal hearing on June 10, 2015, the appellant affirmatively withdrew the appeal of entitlement to service connection for PTSD through his authorized representative.  As such, there remain no allegations of errors of fact or law for appellate consideration in this regard.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for PTSD and it is dismissed.


2.  Service connection for tinnitus

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's full grant of tinnitus, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2014).

Factual Background and Legal Analysis

The appellant's DD-214 reflects that had a military occupational specialty consistent with mail clerk.  In a statement in the record and in testimony on appeal, he indicated that he was subjected to a great deal of noise during service.  The appellant wrote in March 2015 that he was stationed aboard the USS Repose in the post office and was required to take many trips from ship to shore while it was anchored in DaNang Harbor.  He related that he flew back and forth aboard many helicopters in carrying out his duties.  The appellant's personnel records reflect that he received medals and citations that included the Cross of Gallantry, the Combat Action Ribbon, the Vietnam Service Medal with four Bronze Stars, and the Republic of Vietnam Campaign Medal with Device.  As such, noise exposure is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2014; 38 C.F.R. § 3.303(d).  Accordingly, in-service exposure to noise is conceded.  After reviewing the evidence in its entirety, the Board concludes that the evidence reasonably supports a finding that current tinnitus is related to such service.

The Board is of the opinion that the Veteran's statements and testimony in the record regarding the degree of noise exposure during active duty are consistent with the circumstances and conditions of his service and are credible.  Although a VA audiology examiner found in October 2012 that tinnitus was less likely than not related to service, the degree of noise exposure concomitant with his in-service duties suggests otherwise.  The Board thus finds that there is competent lay evidence that counters the VA examiner's assessment. 

Therefore, upon consideration of the above, the Board finds that the evidence reasonably supports a finding that tinnitus is related to service.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).  As such, the benefit of the doubt is resolved in favor of the Veteran by finding that tinnitus is reasonably of service onset such that service connection may be conceded. See 38 C.F.R. § 3.102.


ORDER

The appeal of entitlement to service connection for PTSD is dismissed.

Service connection for tinnitus is granted.  


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


